Appvion, Inc.

Amended and Restated

Long Term Restricted Stock Unit Plan

(Revised and Restated Effective November 4, 2014)


ARTICLE 1.

Purpose and Effective Date

1.1Purpose. The Board adopted the Plan for the purpose of assisting the Company
in attracting and retaining key management employees who are in a position to
make a significant contribution to the growth and profitability of the Company
by providing a reward for performance and incentive for future endeavors. The
Plan will be implemented through the opportunity to earn Restricted Stock Units,
the value of which is related to the value of the Company’s stock, but Company
stock is not issued at the time of the grant, vesting or distribution.

1.2Effective Date. The effective date of the Plan (the “Effective Date”) is
November 11, 2010.

ARTICLE 2.
Definitions

Capitalized words and phrases used in the Plan have the following meanings
unless otherwise expressly provided herein:

2.1Board. "Board" means the Board of Directors of Appvion, Inc.

2.2Cause. "Cause" in connection with the termination of the
Participant's employment with the Company, means that, in the judgment of the
Committee, based upon any information or evidence reasonably persuasive to the
Committee, the Participant: (1) willfully engaged in activities or conducted
himself or herself in a manner seriously detrimental to the interests of the
Company or its subsidiaries and affiliates; or (2) failed to execute the duties
reasonably assigned to him or her in a reasonably timely, effective, or
competent manner; provided, however, that the termination of the Participant's
employment because of Disability shall not be deemed to be for Cause.

2.3Change of Control. “Change of Control” means: (1) the termination of the
ESOP or amendment of the ESOP so that it ceases to be an employee stock
ownership plan; (2) the ESOP ceases to own a majority interest in the Company;
(3) the sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled by the Company; (4)
the approval by the Company shareholders of any plan or proposal to terminate
the Company’s business, to liquidate or dissolve the Company or to sell
substantially all the Common Stock; (5) the Company merges or consolidates with
any other company and the Company is not the surviving company of such merger or
consolidation, and the surviving company is not controlled by the persons or
entities who controlled the Company immediately prior to such merger or
consolidation; or (6) any other event or series of events whereby ownership and
effective control of the Company is transferred or conveyed to a person or
entity that is not controlled by the Company.

 

Page 1 of 1

--------------------------------------------------------------------------------

 

2.4Committee. “Committee” means the Compensation Committee of the Board.

2.5Common Stock. "Common Stock" means the common stock of Paperweight
Development Corp.

2.6Company. "Company" means the affiliated group of corporations, as defined
in Section 1504(a) of the Internal Revenue Code, which includes Appvion, Inc. or
any corporate successor to Appvion, Inc. “Company” also means (except where the
context relates to a Change in Control) any subsidiary or other affiliate of
Appvion, Inc. who employs an Eligible Employee (as designated by the Committee
in accordance with Section 4.1). Any such subsidiary or affiliate of Appvion,
Inc. that has become a “Company” as provided above is deemed to have designated
Appvion, Inc. as its agent with respect to amending or terminating the Plan. Any
such action by Appvion, Inc. shall be binding on such subsidiary or affiliate at
the time taken.

2.7Disability. “Disability” means a physical or mental condition of the
Participant which results in the Participant receiving benefits under an
applicable Company’s long term disability insurance plan, or in the event the
Participant is not participating in a Company long term disability insurance
plan, means disability as defined under the long term disability plan of
Appvion, Inc.

2.8Eligible Employee. "Eligible Employee" means an employee of Appvion, Inc.
in the following classifications: (1) the Chief Executive Officer, (2) a Vice
President or Mill Manager, (3) a director-level employee; and (4) any other key
employee of a participating Company who has been designated by the CEO as an
Eligible Employee.

2.9Employment. References in the Plan to “employment” with the Company; “year(s)
of employment” and “termination of employment” shall in all events refer to the
total period of employment with Appvion, Inc. and any of its subsidiaries or
affiliates. For example, a Participant’s termination of employment for purposes
of the Plan shall occur at the time the Participant is no longer employed by
Appvion, Inc., or any of its subsidiaries or affiliates.

2.10 ESOP. "ESOP" means the Appvion, Inc. Retirement Savings and Employee Stock
Ownership Plan.

2.11 Fair Market Value. “Fair Market Value” means the value of a Restricted
Stock Unit which is equal to the fair market value most recently assigned to
Common Stock under the terms of the ESOP prior to the Grant Date or Vesting
Date. For example, the value of a Restricted Stock Unit vesting between January
1 and June 30 will be based on the fair market value assigned to the Common
Stock under the ESOP on the prior December 31 valuation. The value of a
Restricted Stock Unit vesting between July 1 and December 31 will be based on
the prior June 30 valuation.

2.12 Participant. “Participant” means an Eligible Employee who has been granted
Restricted Stock Units in accordance with Article 4 of the Plan.

2.13 Plan. “Plan” means the Appvion, Inc. Long Term Restricted Stock Unit Plan,
as set forth herein and as amended from time to time.

2.14 Plan Year. “Plan Year” means the fiscal year of Appvion, Inc.

 

Page 2 of 2

--------------------------------------------------------------------------------

 

2.15 Representative. “Representative” means the personal representative of the
Participant's estate, and after final settlement of the Participant's estate,
the successor or successors entitled thereto by law.

2.16 Restricted Stock Unit. “Restricted Stock Unit” means a bookkeeping unit and
accounting mechanism designed to measure the value of a nonequity compensation
unit payable as taxable compensation to the Participant in accordance with
Article 5. One Restricted Stock Unit has a value equal to the value of one share
of Common Stock (as determined pursuant to Section 5.3).

2.17 Retirement. “Retirement” means termination of employment with the Company
under a tax-qualified retirement plan maintained by the Company or an applicable
subsidiary or affiliate, including early retirement under such plan.

2.18 Vesting Date. “Vesting Date” means the date on which a Participant’s
Restricted Stock Units vest under the provisions of Article 5.

ARTICLE 3.

Plan Administration

3.1Committee Administration. The Committee shall be responsible for the
operation and administration of the Plan. The decision of a majority of the
members of the Committee shall constitute the decision of the Committee. The
Committee may act either at a meeting at which a majority of the members of the
Committee is present or by a writing signed by all Committee members. The
Committee shall have full discretion, power and authority to make factual
determinations, construe, interpret and administer the Plan, to adopt such rules
and regulations governing the administration of the Plan, and shall exercise all
other duties and powers conferred on it by the Plan, or which are incidental or
ancillary thereto, and may designate agents to assist it in administration of
the Plan. The Committee shall have the sole, final and conclusive authority to
determine, consistent with and subject to the provisions of the Plan, the
Eligible Employees, Maximum Reserved Units, the number of Restricted Stock Units
to be awarded to individual Participants reporting to the CEO, and all other
matters relating to the Plan. Benefits will be paid only if the Committee
determines in its discretion that the applicant is entitled to them.

3.2 Maximum Reserved Units. The maximum number of Restricted Stock Units that
may be granted each year shall be authorized by the Compensation Committee of
the Board of Directors in accordance with the executive compensation goals and
policies.

3.3Changes in Capital Structure. If there is a change in the outstanding
Common Stock by reason of the issuance of additional units, recapitalization,
reclassification, reorganization or similar transaction, the Committee shall
proportionately adjust, in an equitable manner, the aggregate number of
available Restricted Stock Units and the number of Restricted Stock Units held
by Participants. The adjustment shall be made in a manner that will cause the
value of Restricted Stock Units at the time of the transaction to remain
unchanged as a result of the transaction.

 

Page 3 of 3

--------------------------------------------------------------------------------

 

ARTICLE 4.

Participation and Awards

4.1Annual Grants. Restricted Stock Units shall be granted, as of the first day
of a Plan Year (the “Grant Date”), to all Eligible Employees who are
Participants with respect to that Plan Year. By February 28, the Committee shall
determine and approve the number of Restricted Stock Units awarded to the CEO,
the number of Restricted Stock Units awarded to individual Participants
reporting to the CEO, and the Maximum Reserve Units. The number of Restricted
Stock Units awarded to each Participant for the upcoming Plan Year shall be
approved by the CEO, with input from other Vice Presidents, before February 28
of each Plan Year. The CEO shall notify Participants of the Units awarded for a
Plan Year (“Grant Confirmation”) as soon as administratively practical after
such awards have been approved. Participants who have been invited to receive a
Grant, must accept the Grant by signing an Acknowledgement form provided by the
Company.

Notwithstanding the foregoing, Restricted Stock Units shall not be granted under
the Plan to the extent a Participant elects a deferral of the Participant’s
Restricted Stock Unit award under the terms of the Executive Nonqualified Excess
Plan, as amended.

4.2New Hires and Employment Classification Changes. An individual who becomes a
Participant after the beginning of a Plan Year, either as a newly hired employee
or as a result of a change in employment classification, shall be entitled to
receive a grant of Restricted Stock Units at the discretion of the Committee or
the CEO in accordance with Section 4.1.

ARTICLE 5.

Vesting and Payment of Units

5.1Vesting. A Restricted Stock Unit shall be 100% vested upon the completion
of three (3) full years of employment commencing with the Grant Date of the
Restricted Stock Unit or, if earlier, upon the occurrence of a Change of
Control. Upon termination of employment due to the Participant’s death,
Disability or Retirement, an award of Restricted Stock Units shall be 0% vested
if such employment termination occurs before the completion of one (1) full year
of employment commencing with the Grant Date, 33.3% vested if such employment
termination occurs on or after the completion of one (1) full year of
employment, but before completion of two (2) full years of employment commencing
with the Grant Date, and shall be 66.7% vested if such employment termination
occurs on or after the completion of two (2) full years of employment but before
the completion of three (3) full years of employment commencing with the Grant
Date. Retirements on December 31 of any given Plan Year shall be treated as a
full year of employment for vesting purposes. Any grant of Restricted Stock
Units, or portion thereof, not vested according to the foregoing schedule on the
date of the Participant's termination of employment for any reason shall be
forfeited.

5.2Payment For Vested Units. Upon the vesting of Restricted Stock Units
in accordance with Section 5.1, payment, less applicable withholding taxes,
shall be made to the Participant (or to the Participant’s Representative in the
event of the Participant’s death) in a single sum cash payment in an amount
equal to the value of the Restricted Stock Unit as determined under Section 5.3.
This cash payment will be paid in the currency in which such Participant is paid
the majority of his or her remuneration by multiplying the amount by the
appropriate currency exchange rate as posted in the Wall Street Journal on the
last date of the valuation of the Common Stock. Payment will be made as soon as
administratively practicable after vesting, but no later than two and one-half
months following yearend of the taxable year in

Page 4 of 4

--------------------------------------------------------------------------------

 

which vesting occurred, provided, however, that if it is administratively
impracticable to make the payment by such date, or if the payment would
jeopardize the ability of the Company to continue as a going concern, then such
payment shall be made as soon as administratively practicable or as soon as the
payment would no longer have such effect.

5.3Unit Valuation. The value represented by a Restricted Stock Unit shall be
the greater of: (1) the Fair Market Value of a share of Common Stock; (2) the
price per share of Common Stock received as a result of a Change of Control; or
(3) a public offering price.

5.4 Tax Withholding. The Company shall deduct from payments made under the Plan
any federal, state or local withholding or other taxes or charges which the
Company is required to deduct under applicable law.

5.5Change of Control Tax Provisions. If any payments provided to a
Participant under this Plan will be subject to the tax imposed by Section 4999
of the Internal Revenue Code (the “Excise Tax”), the Company shall pay to the
Participant, at the time the payments are paid to the Participant, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Participant, after deduction of any Excise Tax on the payments and any federal,
state and local income tax and Excise Tax on the Gross-Up Payment itself, shall
be equal to the payments. The Participant remains responsible for any federal,
state and local income tax on the payment.

For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received by a Participant in connection with a Change of Control or a
Participant’s termination of employment shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Participant such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, (ii) the amount of the payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) and (4) (after applying clause (i) above, and
after deducting any excess parachute payments in respect of which payments have
been made), and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Participant
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of the Participant’s residence on the date of
the Participant’s termination of employment, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

Page 5 of 5

--------------------------------------------------------------------------------

 

If the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder, the Participant shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction. If the Excise
Tax is determined to exceed the amount taken in account hereunder (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional gross-up
payment in respect of such excess to the Participant (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

5.6Forfeitures. Notwithstanding any other provision of the Plan, all rights to
any payments under the Plan, shall be discontinued and forfeited, and the
Company will have no further obligation to the Participant if

a.



the Participant is discharged from employment with the Company or its
subsidiaries and affiliates for Cause, or the Participant performs during the
course of his employment with the Company or its subsidiaries and affiliates
acts of willful malfeasance or gross negligence in a matter of material
importance to the Company, or

b.



the Participant violates any express restrictive covenant between Participant
and Company (whether relating to obligations of confidentiality,
non-competition, non-solicitation or otherwise).

Absent a Change of Control, any decision of the Committee with respect to the
application of the provisions of this Section 5.6 shall have a presumption of
correctness, and the burden shall be on the Participant to rebut such
presumption by clear and convincing evidence.

5.7Presumed Competency. Every person receiving or claiming payments under
the Plan shall be conclusively presumed to be mentally competent until the date
on which the Company receives a written notice in a form and manner acceptable
to the Company that such person is incompetent and that a guardian, conservator
or other person legally vested with the interest of his or her estate has been
appointed. In the event a guardian or conservator of the estate or any person
receiving or claiming payments under the Plan shall be appointed by a court of
competent jurisdiction, payments under the Plan may be made to such guardian or
conservator provided that the proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the Company. Any
such payments so made shall be a complete discharge of any liability or
obligation of Company or the Committee regarding such payments.

5.8Forfeiture of Unclaimed Benefits. Each Participant shall keep the
Company informed of his or her current address. The Company shall not be
obligated to search for the whereabouts of any person. If the Company is unable
to locate any person to whom a payment is due under the Plan or a distribution
payment check is not presented for payment, such payment shall be irrevocably
forfeited at the earlier of: (1) the day preceding the date such payment would
otherwise escheat pursuant to any applicable escheat law; or (2) the later of
three (3) years after the date on which the payment was first due or ninety (90)
days after issuance of the check. Forfeited payments shall be returned to the
Company.

 

Page 6 of 6

--------------------------------------------------------------------------------

 

ARTICLE 6.

Miscellaneous Provisions

6.1Nonguarantee of Employment. No employee or other person shall have any
claim or right to participate in the Plan except as designated by the Committee.
Neither the Plan nor any action taken pursuant to the Plan shall be construed as
giving any employee any right to be retained in the employ of the Company.

6.2No Rights as Shareholder. Restricted Stock Units shall not entitle the
Participant to an equity interest in the Company nor give the Participant the
rights of a shareholder in the Company.

6.3Nonassignable . Restricted Stock Units are an unfunded promise to pay and are
not property. Any rights and privileges represented by a Restricted Stock Unit
may not be transferred, assigned, pledged or hypothecated in any manner, by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process except as provided in Section 6.5.

6.4Unfunded Plan. The Plan shall at all times be unfunded and no provision shall
at any time be made with respect to segregating assets of the Company for
payment of benefits under the Plan. No Participant or other person shall have
any interest in any particular assets of the Company and shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan.

6.5Offsets. As a condition to eligibility to participate in the Plan, each
Participant consents to the deduction from amounts otherwise payable to the
Participant under the Plan all amounts owed by the Participant to the Company
and its subsidiaries and affiliates to the maximum extent permitted by
applicable law.

6.6Limitation of Actions. No lawsuit with respect to any benefit payable or
other matter arising out or relating to the Plan may be brought before
exhaustion of claim and review procedures established by the Committee, and any
lawsuit must be filed no later than nine (9) months after a claim is denied or
be forever barred.

6.7 Amendment and Termination. The Board may amend or terminate the Plan at any
time provided that no amendment to the Plan may alter, impair or reduce the
number of Restricted Stock Units earned before the effective date of the
amendment without the written consent of the affected Participants. No
Restricted Stock Units may be awarded after the date of Plan termination
although payments shall be made in accordance with the Plan with respect to
Restricted Stock Units awarded before the date of Plan termination.

6.8Internal Revenue Code Section 409A. The Plan is intended to be exempt from
the coverage of the Internal Revenue Code Section 409A, and shall be
administered and interpreted in such a way as to maintain the status of the Plan
as being so exempt. Any deferral of Restricted Stock Units shall be made under
and governed by the terms, conditions and limitations of the Appvion, Inc.
Executive Nonqualified Excess Plan, as amended, and shall not be made under or
governed by the terms of the Plan.

 

Page 7 of 7

--------------------------------------------------------------------------------

 

6.9Governing Law; Jurisdiction. The Plan shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin. By participating in the
Plan, the Participant irrevocably consents to the exclusive jurisdiction of the
courts of the State of Wisconsin and of any federal court located in Milwaukee,
Wisconsin in connection with any action or proceeding arising out of or relating
to the Plan, any document or instrument delivered pursuant to or in connection
with the Plan.

* * * * *



Page 8 of 8

--------------------------------------------------------------------------------